Exhibit 10.1









STOCK PURCHASE AGREEMENT
 
by and among
 
CIA. MEXICANA DE GAS NATURAL, S.A. DE. C.V.
 
and
 
MANUEL CALVILLO ALVAREZ
 
and
 
FERNANDO CALVILLO ALVAREZ
 
and
 
GULF UNITED ENERGY, INC.
 


 
Dated September 23, 2010
 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
1. DEFINITIONS
1
“Acquired Companies”
1
“Agreement”
1
“Askew”
1
“Askew Consent”
1
“Best Efforts”
1
“Breach”
1
“Business Day”
2
“Buyers”
2
“Closing”
2
“Closing Date”
2
“Closing Purchase Price Payment”
2
“Consent”
2
“Contemplated Transactions”
2
“Contract”
2
“Damages”
2
“Encumbrance”
2
“Fermaca Gas”
2
“Fermaca Gas Purchase Price”
2
“Fermaca Gas Shares”
2
“Fermaca LNG”
2
“Fermaca LNG Purchase Price”
2
“Fermaca LNG Shares”
2
“Governmental Authorization”
2
“Governmental Body”
2
“Guaranty”
3
“Indemnified Persons”
3
“Knowledge”
3
“Legal Requirement”
3
“LISR”
3
“Order”
3
“Organizational Documents”
3
“Person”
4
“P$”
4
“Pre-Closing Purchase Price Payment”
4
“Proceeding”
4
“Purchase Price”
4
“Purchase Price Installment”
4
“Release of Liens”
4
“Representative”
4
“SAT”
4
“SAT Documents”
4
“SEC”
4

“Securities Act”
4
“Seller”
4
“Seller Account”
4
“Shares”
4
“Tax”
4
“Tax Withholding Amount”
4
“Termination and Release”
6
“Third Party”
6
“Third-Party Claim”
6
“Threatened”
5

 
 
 

--------------------------------------------------------------------------------

 
2. SALE AND TRANSFER OF SHARES; CLOSING
5
2.1
SHARES
5
2.2
PURCHASE PRICE
5
2.3
CLOSING
6
2.4
CLOSING OBLIGATIONS
6
2.5
POST-CLOSING PAYMENTS
8
2.6
ALLOCATION OF PURCHASE PRICE PAYMENTS
9
2.7
TAXES
9
3. REPRESENTATIONS AND WARRANTIES OF SELLER
10
3.1
ORGANIZATION AND GOOD STANDING
10
3.2
AUTHORITY; NO CONFLICT
10
3.3
SHARES
11
3.4
CERTAIN PAYMENTS
11
3.5
CERTAIN PROCEEDINGS
11
3.6
SOLVENCY
11
3.7
DISCLOSURE
13
3.8
BROKERS OR FINDERS
12
4. REPRESENTATIONS AND WARRANTIES OF CMGN
12
4.1
ORGANIZATION AND GOOD STANDING
12
4.2
AUTHORITY; NO CONFLICT
12
4.3
INVESTMENT INTENT
13
4.4
CERTAIN PROCEEDINGS
13
4.5
NO LIEN ON SHARES GRANTED BY BUYERS
13
4.6
DISCLOSURE
13
4.7
BROKERS OR FINDERS
13
5. COVENANTS OF SELLER PRIOR TO CLOSING DATE
13
5.1
REQUIRED APPROVALS
13
5.2
NOTIFICATION
14
5.3
NO NEGOTIATION
14
5.4
BEST EFFORTS
14
6. COVENANTS OF CMGN PRIOR TO CLOSING DATE
14
6.1
APPROVALS OF GOVERNMENTAL BODIES
14
6.2
NOTIFICATION
15
6.3
BEST EFFORTS
15
7. CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE
15
7.1
ACCURACY OF REPRESENTATIONS
15
7.2
SELLER’S PERFORMANCE
15
7.3
CONSENTS
16
7.4
ADDITIONAL DOCUMENTS
16
7.5
NO PROCEEDINGS
16
7.6
NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS
16
7.7
NO PROHIBITION
16

 
 
 

--------------------------------------------------------------------------------

 
8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
16
8.1
ACCURACY OF REPRESENTATIONS
17
8.2
BUYERS’ PERFORMANCE
17
8.3
CONSENTS
17
8.4
ADDITIONAL DOCUMENTS
17
8.5
NO PROCEEDINGS
17
8.6
NO PROHIBITION
17
9. TERMINATION
18
9.1
TERMINATION EVENTS
18
9.2
EFFECT OF TERMINATION
18
10. INDEMNIFICATION; REMEDIES
19
10.1
SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE
19
10.2
INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER
19
10.3
INDEMNIFICATION AND PAYMENT OF DAMAGES BY CMGN
20
10.4
TIME LIMITATIONS
20
10.5
LIMITATIONS ON AMOUNT--SELLER
20
10.6
LIMITATIONS ON AMOUNT--BUYER
21
10.7
PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS
21
10.8
PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS
22
11. GENERAL PROVISIONS
22
11.1
EXPENSES
22
11.2
PUBLIC ANNOUNCEMENTS
22
11.3
NOTICES
23
11.4
JURISDICTION; SERVICE OF PROCESS
24
11.5
FURTHER ASSURANCES
24
11.6
WAIVER
24
11.7
ENTIRE AGREEMENT AND MODIFICATION
24
11.8
ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS
25
11.9
SEVERABILITY
25
11.10
SECTION HEADINGS, CONSTRUCTION
25
11.11
TIME OF ESSENCE
25
11.12
GOVERNING LAW
25
11.13
COUNTERPARTS; EXECUTION
26

 
 
Schedules
         
Schedule 3.2 -
Seller’s Required Consents
27
Schedule 4.2 -
Buyer’s Required Consents
28            

 
 
 

--------------------------------------------------------------------------------

 
Exhibits
         
Exhibit 2.4(a)(ii) -
Termination and Release
 
Exhibit 2.4(a)(iii) -
Seller’s Closing Certificate
 
Exhibit 2.4(a)(iv) -
Seller’s Officer’s Certificate
 
Exhibit 2.4(a)(v) -
Seller’s Legal Representative Letter
 
Exhibit 2.4(a)(vi) -
Minutes of Shareholder Meetings of Acquired Companies
 
Exhibit 2.4(a)(vii) -
Release of Liens
 
Exhibit 2.4(a)(viii) -
Askew Consent
 
Exhibit 2.4(a)(ix) -
Seller’s CT Corporation System Appointment Letter
 
Exhibit 2.4(d)(iii) -
CMGN’s Closing Certificate
 
Exhibit 2.4(d)(iv) -
CMGN’s Officer’s Certificate
 
Exhibit 2.4(d)(vi) -
Guaranty
 
Exhibit 2.4(d)(vii) -
Buyers’ CT Corporation System Appointment Letter
 


 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made as of September 23,
2010, by and among CIA. MEXICANA DE GAS NATURAL, S.A. DE C.V., a sociedad
anónima de capital variable (limited liability stock corporation of variable
capital) organized under the laws of the United Mexican States (“CMGN”), MANUEL
CALVILLO ALVAREZ, an individual resident in Mexico, D.F., Mexico (“MCA”),
FERNANDO CALVILLO ALVAREZ, an individual resident in Mexico, D.F.,
Mexico   (“FCA”, and together with CMGN and MCA, “Buyers”), and GULF UNITED
ENERGY, INC., a corporation organized under the laws of the State of Nevada,
United States of America (“Seller”).
 
RECITALS
 
Seller desires to sell, and Buyers desire to purchase, all of Seller’s shares in
(i) Fermaca LNG de Cancún, S.A. de C.V., a sociedad anónima de capital variable
(limited liability stock corporation of variable capital) organized under the
laws of the United Mexican States (“Fermaca LNG”), and (ii) Fermaca Gas de
Cancún, S.A. de C.V., a sociedad anónima de capital variable (limited liability
stock corporation of variable capital) organized under the laws of the United
Mexican States (“Fermaca Gas”), for the consideration and on the terms set forth
in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1. DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
 “Acquired Companies” --Fermaca LNG and Fermaca Gas, collectively.
 
 “Agreement” --as defined in the first paragraph of this Agreement.
 
 “Askew” --as defined in Section 2.4(a)(vii).
 
 “Askew Consent” --as defined in Section 2.4(a)(viii).
 
 “Best Efforts” --the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.
 
 “Breach” --a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.
 
-1-

--------------------------------------------------------------------------------

 
 “Business Day” --any day other than (a) Saturday or Sunday or (b) any other day
on which banks in Mexico or the State of Texas are permitted or required to be
closed.
 
 “Buyers” --as defined in the first paragraph of this Agreement.
 
 “Closing” --as defined in Section 2.3.
 
 “Closing Date” --the date and time as of which the Closing actually takes
place.
 
 “Closing Purchase Price Payment” --as defined in Section 2.4(d)(i).
 
 “Consent” --any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
 
 “Contemplated Transactions” --all of the transactions contemplated by this
Agreement.
 
 “Contract” --any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
 “Damages” --as defined in Section 10.2.
 
 “Encumbrance” --any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
 
 “Fermaca Gas” --as defined in the Recitals of this Agreement.
 
 “Fermaca Gas Purchase Price” --as defined in Section 2.2.
 
 “Fermaca Gas Shares” --as defined in Section 2.1.
 
 “Fermaca LNG” --as defined in the Recitals of this Agreement.
 
 “Fermaca LNG Purchase Price” --as defined in Section 2.2.
 
 “Fermaca LNG Shares” --as defined in Section 2.1.
 
“Governmental Authorization” --any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
 “Governmental Body” --any:
 
-2-

--------------------------------------------------------------------------------

 
(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
 
(b) federal, state, local, municipal, foreign, or other government;
 
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
 
(d) multi-national organization or body; or
 
(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
 
 “Guaranty” --as defined in Section 2.4(d)(vi).
 
  “Indemnified Persons” --as defined in Section 10.2.
 
 “Knowledge” --an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:
 
(a) such individual is actually aware of such fact or other matter; or
 
(b) a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.
 
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
 
 “Legal Requirement” --any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
 “LISR” --as defined in Section 2.7(a).
 
 “Order” --any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Body or by any arbitrator.
 
 “Organizational Documents” --(a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) the partnership agreement and any statement
of partnership of a general partnership; (c) the limited partnership agreement
and the certificate of limited partnership of a limited partnership; (d) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; and (e) any amendment to any of the
foregoing.
 
-3-

--------------------------------------------------------------------------------

 
 “Person” --any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
 “P$” --peso, legal tender of the United Mexican States.
 
 “Pre-Closing Purchase Price Payment” --as defined in Section 2.2.
 
 “Proceeding” --any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
 “Purchase Price” --the Fermaca Gas Purchase Price and the Fermaca LNG Purchase
Price, collectively.
 
 “Purchase Price Installment” --as defined in Section 2.5.
 
 “Release of Liens” --as defined in Section 2.4(a)(vii).
 
 “Representative” --with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
 
 “SAT” --as defined in Section 2.7(a).
 
 “SAT Documents” --as defined in Section 2.2(d).
 
“SEC” --the United States Securities and Exchange Commission.
 
 “Securities Act” --the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
 
“Seller” --as defined in the first paragraph of this Agreement.
 
“Seller Account” --as defined in Section 2.2(c).
 
“Shares” --the Fermaca Gas Shares and the Fermaca LNG Shares, collectively.
 
 “Tax” --any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.
 
 “Tax Withholding Amount” --as defined in Section 2.2(c).
 
-4-

--------------------------------------------------------------------------------

 
 “Termination and Release” --as defined in Section 2.4.
 
 “Third Party” --a Person that is not a party to this Agreement.
 
 “Third-Party Claim” --any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.
 
 “Threatened” --a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
2.  SALE AND TRANSFER OF SHARES; CLOSING
 
2.1  
SHARES

 
Subject to the terms and conditions of this Agreement, at the Closing, Seller
will sell and transfer (in each case, free and clear from all Encumbrances):
 
(a) To MCA, and MCA will purchase from Seller, 1 ordinary share with a par value
of P$1.00 fully subscribed and paid-in of the variable capital of Fermaca Gas;
 
(b) To CMGN, and CMGN will purchase from Seller, 12,000 ordinary shares with a
par value of P$1.00 per share, fully subscribed and paid-in, of the fixed
capital, and 6,862,790 ordinary shares with a par value of P$1.00 per share,
fully subscribed and paid-in, of the variable capital, of Fermaca Gas (together
with the 1 ordinary share to be sold to MCA, the “Fermaca Gas Shares”);
 
(c) To FCA, and FCA will purchase from Seller, 1 ordinary share with a par value
of P$1.00 fully subscribed and paid-in of the variable capital of Fermaca LNG;
and
 
(d)  To CMGN, and CMGN will purchase from Seller, 12,000 ordinary shares with a
par value of P$1.00 per share, fully subscribed and paid-in, of the fixed
capital, and 4,076,125 ordinary shares with a par value of P$1.00 per share,
fully subscribed and paid-in, of the variable capital, of Fermaca LNG (together
with the 1 ordinary share to be sold to FCA, the “Fermaca LNG Shares”).
 
2.2  
PURCHASE PRICE

 
(a) The purchase price for the Fermaca Gas Shares will be US$620,000.00 (the
“Fermaca Gas Purchase Price”) and the purchase price for the Fermaca LNG Shares
will be US$380,000.00 (the “Fermaca LNG Purchase Price”).
 
(b) Within two (2) days of the date that CMGN receives the details of the Seller
Account (as defined in Section (c)), CMGN will pay to Seller the sum of
US$50,000.00 (the “Pre-Closing Purchase Price Payment”) of which US$31,000.00
will be deemed to be a partial payment of the Fermaca Gas Purchase Price and
US$19,000.00 will be deemed to be a partial payment of the Fermaca LNG Purchase
Price.
 
-5-

--------------------------------------------------------------------------------

 
(c) CMGN will deliver the Pre-Closing Purchase Price Payment less US$14,000.00
(the “Tax Withholding Amount”) by wire transfer to an account specified by
Seller in writing within two (2) days of the execution of this Agreement (the
“Seller Account”).  The parties agree that the Tax Withholding Amount represents
the amount that CMGN is required to withhold from the Pre-Closing Purchase Price
Payment pursuant to the provisions of Article 190 of the LISR (as defined in
Section 2.7(a)).
 
(d) CMGN agrees to deliver the Tax Withholding Amount by wire transfer to the
Seller Account within five (5) days of the date that Seller shall have provided
CMGN the written evidence described in Section 2.7(b) of this Agreement (the
“SAT Documents”), which SAT Documents must be reasonably satisfactory to CMGN;
provided, however, that CMGN shall not be required to deliver the Tax
Withholding Amount to Seller if CMGN shall have been required to pay the Tax
Withholding Amount to the SAT (as defined in Section 2.7(a)) prior to the time
that Seller shall have provided CMGN the SAT Documents.
 
2.3  
CLOSING

 
The purchase and sale (the “Closing”) provided for in this Agreement will take
place at the offices of Buyers’ counsel, Crain, Caton & James, 1401 McKinney
Street, Suite 1700, Houston, Texas 77010, at 10:00 a.m. (local time) on November
1, 2010,  or at such other time and place as the parties may agree.  Subject to
the provisions of Section 9, failure to consummate the purchase and sale
provided for in this Agreement on the date and time and at the place determined
pursuant to this Section 2.3 will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.
 
2.4  
CLOSING OBLIGATIONS

 
At the Closing:
 
(a) Seller will deliver to Buyers:
 
(i) certificates representing the Shares, duly endorsed (endosado en propiedad),
for transfer to Buyers (which certificates are being held by CMGN and will be
delivered by CMGN to Seller at Closing for endorsement);
 
(ii) a termination and release in the form of Exhibit 2.4(a)(ii) executed by
Seller (the “Termination and Release”);
 
(iii) a certificate executed by Seller in the form of Exhibit 2.4(a)(iii) as to
the accuracy of its representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 7.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing in accordance with Section 7.2;
 
-6-

--------------------------------------------------------------------------------

 
(iv) a certificate of an officer of Seller in the form of Exhibit 2.4(a)(iv)
certifying, as complete and accurate as of the Closing, attached copies of the
Organizational Documents of Seller and certifying and attaching all requisite
resolutions or actions of Seller’s board of directors and shareholders approving
the execution and delivery of this Agreement and the consummation of the
Contemplated Transactions (which resolutions shall specifically identify by name
the person(s) authorized to endorse the certificates representing the Shares on
behalf of Seller) and certifying to the incumbency and signatures of the
officers or attorney(s)-in-fact of Seller executing this Agreement and any other
document relating to the Contemplated Transactions including, without
limitation, the endorsement of the certificates representing the Shares on
behalf of and in the name of Seller;
 
(v) a written notice in the form of Exhibit 2.4(a)(v) addressed to each Buyer
notifying each Buyer of the authority granted to the legal representative of
Seller endorsing the certificates representing the Shares on behalf of and in
the name of Seller, executed by Seller;
 
(vi) an original of the minutes of the shareholders’ meeting of each Acquired
Company authorizing the transfer of the Shares of the Acquired Company pursuant
to the terms of this Agreement, executed by Seller in the form of Exhibit
2.4(a)(vi);
 
(vii) a release of the security interest granted by Seller in the Shares in the
form of Exhibit 2.4(a)(vii), executed by James Askew (“Askew”) (the “Release of
Liens”);
 
(viii) a consent and release in the form of Exhibit 2.4(a)(viii), executed by
Askew (the “Askew Consent”); and
 
(ix) written acknowledgment by CT Corporation System of the appointment by
Seller set forth in Section 11.4 in the form of Exhibit 2.4(a)(ix).
 
(b) subject to Section 2.7, MCA will deliver or cause to be delivered to Seller
the sum of US$.09 by wire transfer to the Seller Account;
 
(c) subject to Section 2.7, FCA will deliver or cause to be delivered to Seller
the sum of US$.09 by wire transfer to the Seller Account;
 
(d) subject to Section 2.7, CMGN will deliver or cause to be delivered to
Seller:
 
(i) the sum of US$149,999.82 (and together with the amounts paid by MCA and FCA,
the “Closing Purchase Price Payment”), by wire transfer to the Seller Account;
 
(ii) the Termination and Release executed by CMGN, the Acquired Companies,
Energia YAAX, S.A. de C.V., a sociedad anónima de capital variable (limited
liability stock corporation of variable capital) organized under the laws of the
United Mexican States and SIIT Energy, S.A. de C.V., a sociedad anónima de
capital variable (limited liability stock corporation of variable capital)
organized under the laws of the United Mexican States;
 
(iii) a certificate in the form of Exhibit 2.4(d)(iii) executed by CMGN as to
the accuracy of its representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 8.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing in accordance with Section 8.2;
 
-7-

--------------------------------------------------------------------------------

 
(iv) a certificate of an officer of CMGN in the form of Exhibit 2.4(d)(iv)
certifying, as complete and accurate as of the Closing, attached copies of the
Organizational Documents of CMGN and certifying and attaching all requisite
resolutions or actions of CMGN’s board of directors approving the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
and certifying to the incumbency and signatures of the officers or
attorney(s)-in-fact of CMGN executing this Agreement and any other document
relating to the Contemplated Transactions;
 
(v) an original of the minutes of the shareholders’ meeting of each Acquired
Company authorizing the transfer of the Shares of the Acquired Company pursuant
to the terms of this Agreement, executed by CMGN in the form of Exhibit
2.4(a)(vi);
 
(vi) a guaranty of payment of the portion of the Purchase Price remaining unpaid
as of the Closing in the form of Exhibit 2.4(d)(vi) executed by Fermaca
International S.A. de C.V. (the “Guaranty”); and
 
(vii) written acknowledgment by CT Corporation System of the appointment by
Buyers set forth in Section 11.4 in the form of Exhibit 2.4(d)(vii).
 
2.5  
POST-CLOSING PAYMENTS

 
Following the Closing and subject to Section 2.7, CMGN will pay the remaining
unpaid balance of the Purchase Price to Seller in five (5) installments by
delivering or causing to be delivered to Seller the following sums by wire
transfer to the Seller Account (each, a “Purchase Price Installment”):
 
(a) On the 3-month anniversary of the Closing Date (or the next succeeding
Business Day if such day is not a Business Day), the sum of US$150,000.00;
 
(b) On the 6-month anniversary of the Closing Date (or the next succeeding
Business Day if such day is not a Business Day), the sum of US$150,000.00;
 
(c) On the 9-month anniversary of the Closing Date (or the next succeeding
Business Day if such day is not a Business Day), the sum of US$150,000.00;
 
(d) On the 12-month anniversary of the Closing Date (or the next succeeding
Business Day if such day is not a Business Day), the sum of US$150,000.00; and
 
(e) On the 15-month anniversary of the Closing Date (or the next succeeding
Business Day if such day is not a Business Day), the sum of US$200,000.00.
 
-8-

--------------------------------------------------------------------------------

 
All past due Purchase Price Installments will bear interest at the rate of seven
percent (7%) per annum.  If CMGN shall fail to pay any Purchase Price
Installment when due, the balance of the Purchase Price Installments shall
become immediately due and payable in cash.  In connection with the acceleration
described herein, Seller need not provide and the Buyers hereby waive, any
presentment, demand, protest or notice of any kind, and Seller may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.


2.6  
ALLOCATION OF PURCHASE PRICE PAYMENTS

 
The parties agree that 62% of the Closing Purchase Price Payment and of each
Purchase Price Installment shall be deemed to be payment of the Fermaca Gas
Purchase Price and 38% of the Closing Purchase Price Payment and of each
Purchase Price Installment shall be deemed to be payment of the Fermaca LNG
Purchase Price.
 
2.7  
TAXES

 
(a) Buyers will withhold from payment of the Purchase Price, the amounts that
Buyers are required to withhold pursuant to the provisions of Article 190 of the
Income Tax Law (Ley del Impuesto Sobre la Renta) of the United Mexican States
(the “LISR”).  Buyers will pay the amount withheld to the Tributary
Administration Service (Servicio de Administración Tributaria) of the United
Mexican States (the “SAT”) as provisional payment on account of the income tax
applicable to Seller, not later than the 17th day of the month immediately
following the date on which the Pre-Closing Purchase Price Payment, the Closing
Purchase Price Payment or any Purchase Price Installment is paid by Buyers, and
Buyers shall provide to Seller evidence of such payment promptly thereafter and
issue a withholding certificate (constancia de retención), in compliance with
applicable Legal Requirements.
 
(b) The income tax withholding provided for in subsection (a) shall not be
applicable to the Closing Purchase Price Payment or any Purchase Price
Installment if, prior to the Closing (in the case of the Closing Purchase Price
Payment) or the due date of the Purchase Price Installment, Seller provides
written evidence reasonably satisfactory to Buyers that:
 
(i) Seller has timely appointed a tax representative in Mexico in compliance
with the requirements of Article 208 of the LISR;
 
(ii) Seller has timely opted before the SAT to pay the income tax as a
percentage of the taxable profit, pursuant to the sixth paragraph of Article 190
of the LISR; and
 
(iii) Seller has timely fulfilled all other requirements under applicable Legal
Requirements necessary to release Buyers from any withholding obligations in
connection with the sale and transfer of the Shares pursuant to this Agreement.
 
(c) Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Shares pursuant to this Agreement, regardless of
the Person on whom such Taxes are imposed by Legal Requirements.
 
-9-

--------------------------------------------------------------------------------

 
3.  REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyers as follows:
 
3.1  
ORGANIZATION AND GOOD STANDING

 
Seller is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada.
 
3.2  
AUTHORITY; NO CONFLICT

 
(a) This Agreement constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms.  Upon the
execution and delivery by Seller of the Termination and Release (collectively,
the “Seller’s Closing Documents”), the Seller’s Closing Documents will
constitute the legal, valid, and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms.  Seller has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and the Seller’s Closing Documents and, subject to Seller obtaining
the Consents set forth in Schedule 3.2, to perform its obligations under this
Agreement and the Seller’s Closing Documents.
 
(b) Neither the execution and delivery of this Agreement nor, subject to Seller
obtaining the Consents set forth in Schedule 3.2, the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):
 
(i) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which Seller may be subject; or
 
(ii) cause Buyers or any Acquired Company to become subject to, or to become
liable for the payment of any Tax.
 
(c) Except as set forth in Schedule 3.2, Seller is not and will not be required
to give any notice to or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the Contemplated Transactions.
 
(d) Upon the execution and delivery of the Release of Liens and the Askew
Consent, the Release of Liens and the Askew Consent will constitute the legal,
valid and binding obligation of Askew, enforceable against Askew in accordance
with their respective terms.  Askew has the absolute and unrestricted right,
power, authority and capacity to execute and deliver the Release of Liens and
the Askew Consent and to perform his obligations thereunder.  Askew is not and
will not be required to give any notice to or obtain any Consent from any Person
in connection with the execution and delivery of the Release of Liens or the
Askew Consent or the consummation or performance of any of his obligations
thereunder.
 
-10-

--------------------------------------------------------------------------------

 
3.3  
SHARES

 
Seller is and will be on the Closing Date the record and beneficial owner and
holder of all of the Shares, free and clear of all Encumbrances.  No legend or
other reference to any purported Encumbrance appears upon any certificate
representing the Shares.  All of the Shares have been duly authorized, fully
subscribed and validly issued and are fully paid and nonassessable.  Except for
this Agreement, there are no Contracts relating to the sale or transfer of the
Shares.
 
3.4  
CERTAIN PAYMENTS

 
To Seller’s Knowledge, since March 1, 2006, neither Seller nor any director,
officer, agent, or employee of Seller, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of any Acquired Company or any affiliate of an Acquired Company, or (iv)
in violation of any Legal Requirement, or (b) established or maintained any fund
or asset that has not been recorded in the books and records of the Acquired
Companies.
 
3.5  
CERTAIN PROCEEDINGS

 
There is no pending Proceeding that has been commenced against Seller and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions.  To Seller’s
Knowledge, no such Proceeding has been Threatened.
 
3.6  
SOLVENCY

 
(a) Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions.  As used in this section, “insolvent” means that the
sum of the debts and other probable liabilities of Seller exceeds the present
fair saleable value of Seller’s assets.
 
(b) Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its liabilities as they become due
in the usual course of its business; (ii) Seller will not have unreasonably
small capital with which to conduct its present or proposed business; (iii)
Seller will have assets (calculated at fair market value) that exceed its
liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller.  The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.
 
-11-

--------------------------------------------------------------------------------

 
3.7  
DISCLOSURE

 
(a) No representation or warranty of Seller in this Agreement omits to state a
material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.
 
(b) No notice given pursuant to Section 5.2 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.
 
3.8  
BROKERS OR FINDERS

 
Seller and its agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.
 
4. REPRESENTATIONS AND WARRANTIES OF CMGN
 
CMGN represents and warrants to Seller as follows:
 
4.1  
ORGANIZATION AND GOOD STANDING

 
CMGN is a sociedad anónima de capital variable duly organized, validly existing,
and in good standing under the laws of Mexico.
 
4.2  
AUTHORITY; NO CONFLICT

 
(a) This Agreement constitutes the legal, valid, and binding obligation of
Buyers, enforceable against Buyers in accordance with its terms.  Upon the
execution and delivery by CMGN of the Termination and Release (collectively, the
“CMGN Closing Documents”), the CMGN Closing Documents will constitute the legal,
valid, and binding obligations of CMGN, enforceable against CMGN in accordance
with their respective terms.  Buyers have the absolute and unrestricted right,
power, authority and, in the case of MCA and FCA, capacity, to execute and
deliver this Agreement and the CMGN Closing Documents and to perform their
respective obligations under this Agreement and the CMGN Closing Documents.
 
(b) Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement by Buyers nor the consummation or performance of any of the
Contemplated Transactions by Buyers will give any Person the right to prevent,
delay, or otherwise interfere with any of the Contemplated Transactions pursuant
to:
 
(i) any provision of CMGN’s Organizational Documents;
 
(ii) any resolution adopted by the board of directors or the stockholders of
CMGN;
 
(iii) any Legal Requirement or Order to which any Buyer may be subject; or
 
-12-

--------------------------------------------------------------------------------

 
(iv) any Contract to which any Buyer is a party or by which any Buyer may be
bound.
 
Except as set forth in Schedule 4.2, Buyers are not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.
 
4.3  
INVESTMENT INTENT

 
Buyers are acquiring the Shares for their own account and not with a view to
their distribution within the meaning of Section 2(11) of the Securities Act.
 
4.4  
CERTAIN PROCEEDINGS

 
There is no pending Proceeding that has been commenced against any Buyer and
that challenges, or may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the Contemplated Transactions.  To each
Buyer’s Knowledge, no such Proceeding has been Threatened.
 
4.5  
NO LIEN ON SHARES GRANTED BY BUYERS

 
No Buyer has pledged, hypothecated, transferred, assigned or granted any
security interest or lien in or on any of the Shares.
 
4.6  
DISCLOSURE

 
(a) No representation or warranty of CMGN in this Agreement omits to state a
material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.
 
(b) No notice given pursuant to Section 6.2 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.
 
4.7  
BROKERS OR FINDERS

 
Buyers and their respective officers and agents, if any, have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement.
 
5. COVENANTS OF SELLER PRIOR TO CLOSING DATE
 
5.1  
REQUIRED APPROVALS

 
As promptly as practicable after the date of this Agreement, Seller will make
all filings required by Legal Requirements to be made by Seller in order to
consummate the Contemplated Transactions.  Between the date of this Agreement
and the Closing Date, Seller will, (a) cooperate with Buyers with respect to all
filings that any Buyer or any Acquired Company elects to make or is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(b) cooperate with Buyers in obtaining all Consents identified in Schedule
4.2.  Between the date of this Agreement and the Closing Date, Seller agrees to
vote all of the Shares at a meeting of the shareholders of each Acquired
Company, and to execute and deliver consents, to authorize and approve the sale
and transfer of the Shares pursuant to this Agreement.
 
-13-

--------------------------------------------------------------------------------

 
5.2  
NOTIFICATION

 
Between the date of this Agreement and the Closing Date, Seller will promptly
notify Buyers in writing if Seller becomes aware of any fact or condition that
causes or constitutes a Breach of any of Seller’s representations and warranties
as of the date of this Agreement, or if Seller becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition.  During the
same period, Seller will promptly notify Buyers of the occurrence of any Breach
of any covenant of Seller in this Section 5 or of the occurrence of any event
that may make the satisfaction of the conditions in Section 7 impossible or
unlikely.
 
5.3  
NO NEGOTIATION

 
Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Seller will not directly or indirectly solicit, initiate, or encourage any
inquiries or proposals from, discuss or negotiate with, provide any non-public
information to, or consider the merits of any unsolicited inquiries or proposals
from, any Person (other than Buyers) relating to any transaction involving the
sale of the Shares.
 
5.4  
BEST EFFORTS

 
Between the date of this Agreement and the Closing Date, Seller will use its
Best Efforts to cause the conditions in Sections 7 and 8 to be satisfied.
 
6. COVENANTS OF CMGN PRIOR TO CLOSING DATE
 
6.1  
APPROVALS OF GOVERNMENTAL BODIES

 
As promptly as practicable after the date of this Agreement, CMGN will, and will
cause each of the Acquired Companies to, make all filings (if any) required by
Legal Requirements to be made by them to consummate the Contemplated
Transactions.  Between the date of this Agreement and the Closing Date, CMGN
will cooperate with Seller with respect to all filings that Seller is required
by Legal Requirements to make in connection with the Contemplated Transactions,
and (ii) cooperate with Seller in obtaining all Consents identified in Schedule
3.2; provided that this Agreement will not require CMGN to dispose of or make
any change in any portion of its business or to incur any other burden to obtain
a Governmental Authorization. Between the date of this Agreement and the Closing
Date, CMGN agrees to vote all of the shares in each Acquired Company standing in
CMGN’s name at a meeting of the shareholders of each Acquired Company, and to
execute and deliver consents, to authorize and approve the sale and transfer of
the Shares pursuant to this Agreement.
 
-14-

--------------------------------------------------------------------------------

 
6.2  
NOTIFICATION

 
Between the date of this Agreement and the Closing Date, CMGN will promptly
notify Seller in writing if CMGN becomes aware of any fact or condition that
causes or constitutes a Breach of any of CMGN’s representations and warranties
as of the date of this Agreement, or if CMGN becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition.  During the
same period, CMGN will promptly notify Seller of the occurrence of any Breach of
any covenant of CMGN in this Section 6 or of the occurrence of any event that
may make the satisfaction of the conditions in Section 8 impossible or unlikely.
 
6.3  
BEST EFFORTS

 
Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, CMGN will use its Best Efforts to cause the
conditions in Sections 7 and 8 to be satisfied.
 
7.  CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE
 
Buyers’ obligation to purchase the Shares and to take the other actions required
to be taken by Buyers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyers, in whole or in part):
 
7.1  
ACCURACY OF REPRESENTATIONS

 
(a) All of Seller’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date, without giving effect to any notice
pursuant to Section 5.2.
 
(b) Each of Seller’s representations and warranties in Section 3.3 must have
been accurate in all respects as of the date of this Agreement, and must be
accurate in all respects as of the Closing Date as if made on the Closing Date,
without giving effect to any notice pursuant to Section 5.2.
 
7.2  
SELLER’S PERFORMANCE

 
(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.
 
(b) Each document required to be delivered pursuant to Section 2.4 must have
been delivered, and each of the other covenants and obligations in Sections 5.1
must have been performed and complied with in all respects.
 
-15-

--------------------------------------------------------------------------------

 
7.3  
CONSENTS

 
Each of the Consents identified in Schedule 3.2, and each Consent identified in
Schedule 4.2, must have been obtained and must be in full force and effect.
 
7.4  
ADDITIONAL DOCUMENTS

 
Seller must have caused to be delivered to Buyers such other documents as Buyers
may reasonably request for the purpose of (i) evidencing the accuracy of any of
Seller’s representations and warranties, (ii) evidencing the performance by
Seller of, or the compliance by Seller with, any covenant or obligation required
to be performed or complied with by Seller, (iii) evidencing the satisfaction of
any condition referred to in this Section 7, or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.
 
7.5  
NO PROCEEDINGS

 
Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer, or against any Person affiliated with Buyer, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.
 
7.6  
NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS

 
There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any of the Shares, or (b) is
entitled to all or any portion of the Purchase Price payable for the Shares.
 
7.7  
NO PROHIBITION

 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause any Buyer or any Person affiliated with any Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order adopted or issued since the date of this Agreement, or (b)
any Legal Requirement or Order that has been published, introduced, or otherwise
proposed by or before any Governmental Body since the date of this Agreement.
 
8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
 
-16-

--------------------------------------------------------------------------------

 
8.1  
ACCURACY OF REPRESENTATIONS

 
All of CMGN’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date, without giving effect to any notice
pursuant to Section 6.2.
 
8.2  
BUYERS’ PERFORMANCE

 
(a) All of the covenants and obligations that Buyers are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.
 
(b) CMGN must have delivered each of the documents required to be delivered by
CMGN pursuant to Section 2.4 and Buyers must have made the cash payments
required to be made by Buyers pursuant to Section 2.4.
 
8.3  
CONSENTS

 
Each of the Consents identified in Schedule 3.2 must have been obtained and must
be in full force and effect.
 
8.4  
ADDITIONAL DOCUMENTS

 
CMGN must have caused to be delivered to Seller such documents as Seller may
reasonably request for the purpose of (i) evidencing the accuracy of any
representation or warranty of CMGN, (ii) evidencing the performance by Buyers
of, or the compliance by Buyers with, any covenant or obligation required to be
performed or complied with by Buyers, (iii) evidencing the satisfaction of any
condition referred to in this Section 8, or (iv) otherwise facilitating the
consummation of any of the Contemplated Transactions.
 
8.5  
NO PROCEEDINGS

 
Since the date of this Agreement, there must not have been commenced or
Threatened against Seller, or against any Person affiliated with Seller, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.
 
8.6  
NO PROHIBITION

 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Seller or any Person affiliated with Seller to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order adopted or issued since the date of this Agreement, or (b) any Legal
Requirement or Order that has been published, introduced, or otherwise proposed
by or before any Governmental Body since the date of this Agreement.
 
-17-

--------------------------------------------------------------------------------

 
9. TERMINATION
 
9.1  
TERMINATION EVENTS

 
This Agreement may, by notice given prior to or at the Closing, be terminated:
 
(a) (i) by CMGN if a material Breach of any provision of this Agreement has been
committed by Seller and such Breach has not been waived; or (ii) by Seller if a
material Breach of any provision of this Agreement has been committed by any
Buyer and such Breach has not been waived;
 
(b) (i) by CMGN if any of the conditions in Section 7 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyers to comply with their
obligations under this Agreement) and CMGN has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Section
8 has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;
 
(c) by mutual consent of CMGN and Seller; or
 
(d) by either CMGN or Seller if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before November 1, 2010, or
such later date as CMGN and Seller may agree upon.
 
9.2  
EFFECT OF TERMINATION

 
(a) Each party’s right of termination under Section 9.1 is in addition to any
other rights it may have under this Agreement or otherwise, and the exercise of
a right of termination will not be an election of remedies.  Subject to Section
9.2(b), if this Agreement is terminated pursuant to Section 9.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Section 11.1 and 11.4 will survive; provided, however, that if
this Agreement is terminated by a party because of the Breach of the Agreement
by the other party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired; provided further that if either Seller or CMGN
terminates this Agreement due to its inability to obtain a Consent identified in
Schedule 3.2 or 4.2 (as the case may be), such party shall have no liability to
the other parties (other than due to the failure of Seller or CMGN to use Best
Efforts to obtain such Consent).
 
(b) Seller will refund CMGN the Pre-Closing Purchase Price Payment within five
(5) days of the date of any termination pursuant to Section 9.1 by wire transfer
to an account designated by CMGN unless:
 
-18-

--------------------------------------------------------------------------------

 
(i) Seller shall have terminated the Agreement pursuant to Section 9.1(a)(ii);
or
 
(ii) Seller shall have terminated the Agreement pursuant to Section 9.1(b)(ii)
because a condition to Closing set forth in Section 8.1, 8.2 or 8.4 shall not
have been satisfied as required by Article 8.
 
In the foregoing cases, Seller will retain the Pre-Closing Purchase Price
Payment as a credit against any Damages (as defined in Section 10.2) to which
Seller may be entitled.


10.  INDEMNIFICATION; REMEDIES
 
10.1  
SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE

 
All representations, warranties, covenants, and obligations in this Agreement,
any notice pursuant to Section 5.2, the certificate delivered pursuant to
Section 2.4(a)(iii), and any other certificate or document delivered pursuant to
this Agreement will survive the Closing.  The right to indemnification, payment
of Damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any Knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant, or obligation.  The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
10.2  
INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER

 
Seller will indemnify and hold harmless Buyers and the Acquired Companies
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third-party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:
 
(a) any Breach of any representation or warranty made by Seller in this
Agreement (without giving effect to any notice pursuant to Section 5.2), or any
other certificate or document delivered by Seller pursuant to this Agreement;
 
(b) any Breach of any representation or warranty made by Seller in this
Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any notice pursuant to Section 5.2, other
than any such Breach that is disclosed in any notice pursuant to Section 5.2 and
is expressly identified in the certificate delivered pursuant to Section
2.4(a)(iii) as having caused the condition specified in Section 7.1 not to be
satisfied;
 
-19-

--------------------------------------------------------------------------------

 
(c) any Breach by Seller of any covenant or obligation of Seller in this
Agreement or the Termination and Release; or
 
(d) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.
 
The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies that may be available to Buyers or the other Indemnified Persons.
 
10.3  
INDEMNIFICATION AND PAYMENT OF DAMAGES BY CMGN

 
CMGN will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with (a)
any Breach of any representation or warranty made by CMGN in this Agreement or
in any certificate delivered by CMGN pursuant to this Agreement, (b) any Breach
by any Buyer of any covenant or obligation of the Buyer in this Agreement or the
Termination and Release, or (c) any claim by any Person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such Person with any Buyer (or any
Person acting on its behalf) in connection with any of the Contemplated
Transactions.
 
The remedies provided in this Section 10.3 will not be exclusive of or limit any
other remedies that may be available to Seller.
 
10.4  
TIME LIMITATIONS

 
(a) If the Closing occurs, Seller will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, other
than those in Sections 3.3, unless on or before the second anniversary of the
Closing a Buyer notifies Seller of a claim specifying the factual basis of that
claim in reasonable detail to the extent then known by the notifying Buyer.  A
claim with respect to Section 3.3, or a claim for indemnification or
reimbursement not based upon any representation or warranty or any covenant or
obligation to be performed and complied with prior to the Closing Date, may be
made at any time.
 
(b) If the Closing occurs, Buyer will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, unless
on or before the second anniversary of the Closing Seller notifies Buyer of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by Seller; a claim for indemnification or reimbursement not
based upon any representation or warranty or any covenant or obligation to be
performed and complied with prior to the Closing Date, may be made at any
time.  .
 
10.5  
LIMITATIONS ON AMOUNT--SELLER

 
Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a), clause (b) or, to the extent relating to
any failure to perform or comply prior to the Closing Date, clause (c) of
Section 10.2 until the total of all Damages with respect to such matters exceeds
US$10,000.00.  However, this Section 10.5 will not apply to any Breach of any of
Seller’s representations and warranties of which Seller had Knowledge at any
time prior to the date on which such representation and warranty is made or any
intentional Breach by Seller of any covenant or obligation, and Seller will be
liable for all Damages with respect to such Breaches.  The sum of all Damages
for which indemnification shall be payable by the Seller pursuant to clause (a),
clause (b) or, to the extent relating to any failure to perform or comply prior
to the Closing Date, clause (c) of Section 10.2, shall not exceed
US$1,000,000.00; provided, however, that in no event shall the foregoing
limitation apply to the rights of the Indemnified Persons to be indemnified for
any Breach of the representations and warranties set forth in Section 3.3.
 
-20-

--------------------------------------------------------------------------------

 
10.6  
LIMITATIONS ON AMOUNT--BUYER

 
CMGN will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a) or (b) of Section 10.3 until the total of
all Damages with respect to such matters exceeds US$10,000.00.  However, this
Section 10.6 will not apply to any Breach of any of CMGN’s representations and
warranties of which CMGN had Knowledge at any time prior to the date on which
such representation and warranty is made or any intentional Breach by Buyers of
any covenant or obligation, and CMGN will be liable for all Damages with respect
to such Breaches.  The sum of all Damages for which indemnification shall be
payable by CMGN pursuant to clause (a) or (b) of Section 10.3 shall not exceed
US$1,000,000.00.
 
10.7  
PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS

 
(a) Promptly after receipt by an indemnified party under Section 10.2 or 10.3 of
notice of the assertion of a Third-Party Claim against it, such indemnified
party will, if a claim is to be made against an indemnifying party under such
Section, give notice to the indemnifying party of the assertion of such
Third-Party Claim, but the failure to notify the indemnifying party will not
relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such Third-Party Claim is prejudiced by the indemnifying
party’s failure to give such notice.
 
(b) If any Third-Party Claim referred to in Section 10.7(a) is asserted against
an indemnified party and it gives notice to the indemnifying party of the
assertion of such Third-Party Claim, the indemnifying party will be entitled to
participate in the defense of such Third-Party Claim and, to the extent that it
wishes (unless (i) the indemnifying party is also a Person against whom the
Third-Party Claim is made and the indemnified party determines in good faith
that joint representation would be inappropriate, or (ii) the indemnifying party
fails to provide reasonable assurance to the indemnified party of its financial
capacity to defend such Third-Party Claim and provide indemnification with
respect to such Third-Party Claim), to assume the defense of such Third-Party
Claim with counsel satisfactory to the indemnified party and, after notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such Third-Party Claim, the indemnifying party will not, as long as
it diligently conducts such defense, be liable to the indemnified party under
this Section 10 for any fees of other counsel or any other expenses with respect
to the defense of such Third-Party Claim, in each case subsequently incurred by
the indemnified party in connection with the defense of such Third-Party Claim,
other than reasonable costs of investigation.  If the indemnifying party assumes
the defense of a Third-Party Claim, (i) it will be conclusively established for
purposes of this Agreement that the claims made in that Third-Party Claim are
within the scope of and subject to indemnification; (ii) no compromise or
settlement of such claims may be effected by the indemnifying party without the
indemnified party’s consent unless (A) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the indemnified party,
and (B) the sole relief provided is monetary damages that are paid in full by
the indemnifying party; and (iii) the indemnified party will have no liability
with respect to any compromise or settlement of such claims effected without its
consent.  If notice is given to an indemnifying party of the assertion of any
Third-Party Claim and the indemnifying party does not, within ten days after the
indemnified party’s notice is given, give notice to the indemnified party of its
election to assume the defense of such Third-Party Claim, the indemnifying party
will be bound by any determination made in such Third-Party Claim or any
compromise or settlement effected by the indemnified party.
 
-21-

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Third-Party Claim, but the
indemnifying party will not be bound by any determination of a Third-Party Claim
so defended or any compromise or settlement effected without its consent (which
may not be unreasonably withheld).
 
(d) Seller hereby consents to the non-exclusive jurisdiction of any court in
which a Third-Party Claim is brought against any Indemnified Person for purposes
of any claim that an Indemnified Person may have under this Agreement with
respect to such Third-Party Claim or the matters alleged therein, and agrees
that process may be served on Seller with respect to such a claim anywhere in
the world.
 
10.8  
PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS

 
A claim for indemnification for any matter not involving a Third-Party Claim may
be asserted by notice to the party from whom indemnification is sought.
 
11.  GENERAL PROVISIONS
 
11.1  
EXPENSES

 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.  In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by another party.
 
11.2  
PUBLIC ANNOUNCEMENTS

 
A public announcement or similar publicity with respect to this Agreement or the
Contemplated Transactions may be issued by either party upon execution of this
Agreement and upon the Closing, and otherwise as agreed upon by the parties
unless otherwise required by applicable Legal Requirements.
 
-22-

--------------------------------------------------------------------------------

 
11.3  
NOTICES

 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):
 
Seller:


Gulf United Energy, Inc.
P.O. Box 22165
Houston, Texas 77227-2165
Attention:  President
Facsimile No.:  713-583-6435


with a copy to (which shall not constitute notice):


Brewer & Pritchard, P.C.
Three Riverway, 18th Floor
Houston, Texas 77056
Attention:  Thomas C. Pritchard
Facsimile No.:  713-659-5302


Buyers:


Manuel Calvillo Alvarez
Fernando Calvillo Alvarez
Cia. Mexicana de Gas Natural, S.A. de C.V.
Pedro Luis Ogazon #59
Col. Guadalupe Inn
01020 Mexico, D.F.
Mexico
Attention:  President
Facsimile No.: +52-55-5148-6701


with a copy to (which shall not constitute notice):


Crain, Caton & James
1401 McKinney Street
Suite 1700
Houston, Texas 77010
Attention:  David L. Griffis
Facsimile No.:  713-658-1921

 
-23-

--------------------------------------------------------------------------------

 
11.4  
JURISDICTION; SERVICE OF PROCESS

 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Texas, County of Harris, or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of Texas, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Each of the parties
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any and all rights to trial by jury in connection with any
action or proceeding arising out of or relating to this Agreement or the
Contemplated Transactions.  Process in any action or proceeding referred to in
the preceding sentence may be served on any party anywhere in the world.  In
this connection, each party hereby irrevocably appoints CT Corporation System to
act as its agent for accepting service of process in any such action or
proceeding.  A copy of this Agreement may serve as evidence of this appointment.
 
11.5  
FURTHER ASSURANCES

 
CMGN and Seller agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.
 
11.6  
WAIVER

 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of  the claim or right unless
in writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
 
11.7  
ENTIRE AGREEMENT AND MODIFICATION

 
This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the letter agreement between CMGN and Seller
dated June 4, 2009 and June 8, 2009, as amended) and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter.  This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.
 
-24-

--------------------------------------------------------------------------------

 
11.8  
ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

 
No party may assign any of its rights under this Agreement without the prior
consent of the other parties, which will not be unreasonably withheld, except
that Buyers may assign any of their rights under this Agreement to any
subsidiary of CMGN.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties.  Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties to this Agreement and their successors and assigns.
 
11.9  
SEVERABILITY

 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
11.10  
SECTION HEADINGS, CONSTRUCTION

 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this
Agreement.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
11.11  
TIME OF ESSENCE

 
With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.
 
11.12  
GOVERNING LAW

 
This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles that would require the application of the laws
of any other jurisdiction.
 
-25-

--------------------------------------------------------------------------------

 
11.13  
COUNTERPARTS; EXECUTION

 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile transmission or
electronic mail shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the parties transmitted by facsimile or
electronic mail shall be deemed to be their original signatures for all
purposes.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement as of the date first written above.
 
CIA. MEXICANA DE GAS NATURAL, S.A. DE C.V.
 
By: /s/ Fernando Calvillo Alvarez 
Name: Fernando Calvillo Alvarez
Title:  Chairman
 
 
GULF UNITED ENERGY, INC.
 
By: /s/ D. W. Wilson                                                      
Name: D.W. Wilson
Title: Attorney-in-Fact
/s/ Manuel Calvillo Alvarez 
Manuel Calvillo Alvarez
/s/ Fernando Calvillo Alvarez 
Fernando Calvillo Alvarez

 
 
 
 
 
 
 
 
 
 

 
 
-26-

--------------------------------------------------------------------------------

 
Schedule 3.2
 
Seller’s Required Consents
 
1.
Approval of a meeting of the shareholders of Fermaca LNG de Cancun, S.A. de C.V.

 
2.
Approval of a meeting of the shareholders of Fermaca Gas de Cancun, S.A. de C.V.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-27-

--------------------------------------------------------------------------------

 
Schedule 4.2
 
Buyers’ Required Consents
 
1.
Approval of a meeting of the shareholders of Fermaca LNG de Cancun, S.A. de C.V.

 
2.
Approval of a meeting of the shareholders of Fermaca Gas de Cancun, S.A. de C.V.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
-28-

--------------------------------------------------------------------------------

 
Exhibits


Exhibit 2.4(a)(ii) -
Termination and Release
Exhibit 2.4(a)(iii) -
Seller’s Closing Certificate
Exhibit 2.4(a)(iv) -
Seller’s Officer’s Certificate
Exhibit 2.4(a)(v) -
Seller’s Legal Representative Letter
Exhibit 2.4(a)(vi) -
Minutes of Shareholder Meetings of Acquired Companies
Exhibit 2.4(a)(vii) -
Release of Liens
Exhibit 2.4(a)(viii) -
Askew Consent
Exhibit 2.4(a)(ix) -
Seller’s CT Corporation System Appointment Letter
Exhibit 2.4(d)(iii) -
CMGN’s Closing Certificate
Exhibit 2.4(d)(iv) -
CMGN’s Officer’s Certificate
Exhibit 2.4(d)(vi) -
Guaranty
Exhibit 2.4(d)(vii) -
Buyers’ CT Corporation System Appointment Letter



 
 
 
 
 
 
 
 
 
 
 
 
 
-29-

--------------------------------------------------------------------------------

 